
	
		I
		111th CONGRESS
		1st Session
		H. R. 3664
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  establish a Healthcare Innovation Zone pilot program.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Innovation Zone Pilot Act
			 of 2009.
		2.Healthcare
			 Innovation Zone pilot program
			(a)EstablishmentThe Secretary of Health and Human Services
			 shall establish a Healthcare Innovation Zone pilot program to increase health
			 care provider integration and align health care provider incentives to reduce
			 the rate of growth of health care costs while improving quality of care for
			 Medicare, Medicaid, and privately insured patients. The HIZ program, by
			 including teaching hospitals, shall provide for the incorporation of new and
			 innovative clinical initiatives for the training of the next generation of
			 physicians, nurses, and other health professionals in a new model of
			 cost-effective, high-quality health care.
			(b)Features of
			 programThe HIZ pilot program established under subsection (a)
			 shall consist of—
				(1)an HIZ planning
			 grant program, as described in section 3; and
				(2)an HIZ pilot
			 project, as described in section 4.
				3.HIZ planning
			 grant program
			(a)EstablishmentWithin
			 6 months after the date of the enactment of this Act, the Secretary shall begin
			 accepting applications for HIZ planning grants. The Secretary will make grants
			 to successful applicants for the purposes of researching and preparing an HIZ
			 design plan, in accordance with subsection (d).
			(b)Eligibility
			 requirementsAn applicant for
			 a grant under this section shall be a group of clinical or other entities that
			 provides a full spectrum of health care, including inpatient, outpatient,
			 post-acute, and preventive care, to Medicare beneficiaries, Medicaid enrollees,
			 and other individuals enrolled in private insurance plans. Such applicants must
			 include a teaching hospital, and may include—
				(1)other clinical
			 entities, including community hospitals and health centers or physician group
			 practices;
				(2)schools of
			 medicine or other health professions; and
				(3)other nonclinical
			 entities, including community organizations.
				(c)ApplicationAn
			 application for a grant under this section shall include—
				(1)a
			 description of the geographic region to be included in the HIZ established
			 under section 4, including population and health care provider demographics, as
			 well as an estimate of the number of people that could be cared for in the
			 HIZ;
				(2)a
			 demonstration that the grant applicant has the expertise to engage community
			 and clinical care leaders in developing a design plan for the HIZ that will
			 meet the requirements listed in subsection (e); and
				(3)a
			 proposed budget setting forth the costs to be incurred in creating the HIZ
			 design plan.
				(d)Criteria for
			 awarding grantsThe Secretary shall give preference to grant
			 applications in which the potential HIZ would care for large and diverse
			 populations and that also demonstrate the commitment of clinical and community
			 partners to participate in the planning process for creating and submitting the
			 HIZ design plan as set forth in subsection (e).
			(e)HIZ design plan
			 requirementsA recipient of a grant under this section must
			 submit to the Secretary, within 1 year after receiving such grant funds, an HIZ
			 design plan describing the HIZ to be created in the pilot program under section
			 4. Such HIZ design plan must contain—
				(1)an estimate of the number of people to whom
			 health care will be delivered by the providers in the HIZ using the models of
			 care described in such plan;
				(2)a
			 description of the legal and management structure of the HIZ Coordinating
			 Entity under which the full spectrum of care would be provided through the HIZ,
			 and that will receive and administer payments received under the pilot
			 program;
				(3)a
			 description of how the full spectrum of care will be provided and by
			 whom;
				(4)a
			 description, including supporting financial documentation, of how the HIZ will
			 reduce the rate of increase in Medicare and other health care spending
			 including the level of the reduction and over what time frame such reduction
			 will be achieved;
				(5)a
			 description of how physician, hospital, and other providers will be integrated
			 and aligned, and how health care delivery processes will be changed to reduce
			 the rate of growth of health care costs while improving quality of care for
			 Medicare, Medicaid, and privately insured patients;
				(6)a
			 description of the target population to be served by the HIZ;
				(7)a
			 list and description of quality metrics that will be used to measure quality
			 improvement, including both quality of care and community health status; and
			 cost indicators that best would track cost containment over time;
				(8)a
			 description of how the HIZ will incorporate the training of the next generation
			 of physicians, nurses, and other health professionals in a new model of
			 cost-effective, high-quality health care;
				(9)a
			 proposal to address non-financial barriers to the provision of the full
			 spectrum of care, including physician self-referral laws, anti-trust
			 considerations, State laws, and accreditation or certification
			 requirements;
				(10)a description of
			 the infrastructure and mechanisms to be used to collect, analyze, and
			 appropriately share data among clinical partners;
				(11)a description of
			 the methods to be used to monitor and track health costs and
			 utilization;
				(12)a description of
			 a strategy to improve prevention and public health and the health status of the
			 community;
				(13)a description of
			 mechanisms to achieve involvement by the community and external experts as
			 ongoing partners in and monitors of the HIZ;
				(14)a description of
			 payment methodology options that address both funding level and mechanisms to
			 distribute funds to HIZ providers; and
				(15)a description of
			 the start-up and other additional costs that would be required to establish and
			 operate the HIZ.
				(f)Number and
			 amount of planning grantsThe Secretary shall award no more than
			 25 grants under this section in an amount of at least $250,000 and not more
			 than $1,000,000 per grant.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $25,000,000 for the first fiscal year beginning after the date
			 of enactment of this section and such sums as may be necessary for subsequent
			 fiscal years.
			4.Healthcare
			 innovation zone pilot project
			(a)EstablishmentThe
			 Secretary shall establish an HIZ pilot project to test the effectiveness of
			 HIZs in reducing the rate of growth of health care costs while improving
			 quality of care for Medicare, Medicaid, and privately insured patients.
			(b)DurationThe
			 pilot project shall operate for a period of at least 3 years and shall be
			 subject to renewal at the Secretary’s discretion.
			(c)ApplicationA person who is eligible under section 3(b)
			 may submit an application for participation in the HIZ pilot project to the
			 Secretary at such time and manner, and containing the information described in
			 sections 3(e) and section 4(d) and any such additional information, as the
			 Secretary may require.
			(d)RequirementsIn
			 addition to the requirements established by the Secretary under subsection (c),
			 to be eligible to participate in the HIZ pilot project under this section, the
			 HIZ providers shall—
				(1)provide comprehensive health care services,
			 as defined by the Secretary, to at least 50 percent of the population within
			 the HIZ;
				(2)maintain or
			 improve the quality of health care services provided under the HIZ, according
			 to metrics approved by the Secretary, and submit the information necessary to
			 the Secretary so that the Secretary may determine whether such maintenance or
			 improvement has occurred; and
				(3)collect and submit
			 information on changes that are being made to clinical education processes to
			 reflect changes made in the delivery of health care.
				(e)PaymentThe
			 Secretary shall distribute payments to the HIZ Coordinating Entity so that the
			 aggregate level of payment for all Medicare beneficiaries participating in the
			 HIZ pilot project will be equal to a base level of Medicare payments, as
			 defined by the Secretary, increased by a rate of growth that is 1.5 percentage
			 points less than the projected rate of growth for the HIZ. The Secretary may
			 modify the 1.5 percentage point reduction if the estimated growth rate is lower
			 than the national average. The types of payments subject of this arrangement
			 and additional payment mechanisms shall be at the discretion of the Secretary
			 and each HIZ based on the methodology options submitted by the grant recipient,
			 as set forth under section 3(e)(14).
			(f)Waiver of rights
			 to payment under public programsA health care provider receiving
			 payments for patients under this section shall waive any right to additional
			 reimbursement under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) beyond those established under subsection (e) for those services provided
			 to Medicare beneficiaries participating in the HIZ pilot.
			(g)WaiversThe
			 Secretary may waive any requirements under titles XI, XVIII, and XIX of the
			 Social Security Act (42 U.S.C. 1301 et seq.; 42 U.S.C. 1395 et seq.; and 42
			 U.S.C. 1396 et seq.), including the antikickback and civil monetary penalty
			 statutes, and with regard to title XIX, statewideness, comparability, and
			 managed care requirements, as necessary to carry out the pilot program
			 established under this section. In the interest of facilitating the development
			 of HIZ pilot projects, the Secretary shall release a streamlined Medicare or
			 Medicaid waiver application form. Use of such form is voluntary. Nothing
			 contained in the antitrust laws shall be construed to prohibit persons
			 providing health care services as part of a pilot project authorized under this
			 section from lawfully carrying out the legitimate object thereof, nor shall
			 such persons be held or construed to be illegal combinations or conspiracies in
			 restraint of trade under the antitrust laws, if acting in accordance with the
			 business model approved by the Secretary under this section.
			(h)Reports
				(1)HIZ
			 reportA person that
			 establishes an HIZ pilot project under this section shall submit, 2 years after
			 the beginning of such project to the Secretary a report that describes and
			 evaluates the activities of the HIZ.
				(2)Secretary
			 reportThe Secretary shall submit to Congress an evaluation of
			 the current status of the pilot within 6 months after the end of the first year
			 of the pilot and every year thereafter until the end of pilot.
				5.DefinitionsIn this Act:
			(1)Planning grant
			 programThe term planning grant program means the
			 HIZ planning grant program as described in section 3.
			(2)HIZEach
			 of the terms HIZ and Healthcare Innovation Zone
			 mean a geographic region that contains—
				(A)clinical and other
			 entities that provide a full spectrum of health care, including inpatient,
			 outpatient, post-acute, and preventive care, to Medicare beneficiaries,
			 Medicaid enrollees, and other individuals enrolled in private insurance plans;
			 and
				(B)a teaching
			 hospital that has the capacity to conduct health services research and provides
			 clinical training for health professionals.
				(3)HIZ Coordinating
			 EntityThe term HIZ Coordinating Entity means a
			 legal and management structure that is responsible for overseeing the delivery
			 of the full spectrum of care in the HIZ, and that will receive and administer
			 payments received under the pilot program.
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			
